Citation Nr: 1443303	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a left shoulder condition, to include degenerative acromioclavicular (AC) joint disease. 

2. Entitlement to service connection for a right shoulder condition, to include degenerative acromioclavicular (AC) joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1973, from January 1985 to May 1985, from November 1990 to May 1991, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In the Veteran's March 2011 VA Form 9, substantive appeal, he requested a Travel Board hearing before the Board.  A Travel Board hearing was scheduled for June 18, 2012, but was canceled by the RO.  In June 2012, the Veteran requested a videoconference hearing be scheduled in lieu of a Travel Board hearing.  However, in July 2012, the Veteran withdrew his request for a personal or videoconference hearing and requested his appeal be considered on the record.

The Board remanded this matter in February 2014.  As there has been substantial compliance with the remand directives, the Board may proceed with adjudicating the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does not have a right shoulder condition that is related to service.

2. The preponderance of the evidence shows that the Veteran does not have a left shoulder condition that is related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder condition, to include degenerative acromioclavicular joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, (2013).

2. The criteria for service connection for a left shoulder condition, to include degenerative acromioclavicular joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in July and August 2009 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  The Veteran was also afforded VA medical examinations in January 2011 and May 2014.  Taken together, the Board finds that the VA examinations are adequate, as the examiners considered the Veteran's medical history, including his lay statements; performed thorough examinations and provided a rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, such as arthritis, may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a right and left shoulder disability.  The Veteran attributes his conditions to a helicopter accident in April 1971 and to performing PT exercises in October 2003.  

April 1971 service treatment records confirm that the Veteran was involved in a helicopter accident.  However, the records show no complaint, treatment, or diagnosis of a shoulder condition.  In addition, clinical evaluations following the accident (May 1972, July 1973, November 1973, May 1981, July 1983, September 1984, July 1985, July 1986, July 1987, July 1988, July 1989, August 1990, July 1993, July 1991, July 1992, March 1999) reveal no abnormalities in the upper extremities. 

Service treatment records from October 2003 reveal complaints of right shoulder pain following PT exercises.  The diagnosis was shoulder strain.  However, on his post-deployment health assessment, the Veteran did not report any shoulder problems.  Clinical evaluations conducted in August 2003 and May 2005 also reveal no abnormalities in the upper extremities. 

June 2006 MRI results show tendinosis of the supraspinatus tendon and some arthritic changes in the AC joint to the left shoulder.  VA treatment records from June 2006 to March 2009 reveal complaints and treatment for left shoulder pain.  

December 2009 imaging studies reveal mild bilateral AC degenerative joint disease with otherwise unremarkable bilateral shoulders. 

March 2010 to May 2011 VA treatment records reveal further complaints of left shoulder pain.  The Veteran was seen by a VA provider in March 2011 and reported bilateral shoulder pain.  Imaging studies taken at the time reveal mild degenerative findings in the AC joints. 

The Veteran was afforded a VA examination for his right shoulder in January 2011, where he reported injuring his right shoulder while performing PT drills in 2003.  He stated that he was seen in sick call for his shoulder and had a limited profile for a couple weeks before returning to normal duty.  The Veteran did not seek further treatment for the right shoulder until 2009.  At the examination, he complained of limited mobility and pain with abduction and forward flexion motions.  The impression was mild degenerative joint disease of the right acromioclavicular joint.   The VA examiner concluded that the Veteran's current right shoulder disability is less likely as not a result of the 2003 injury.  In providing this opinion, the VA examiner noted that the Veteran's post-deployment heath assessment marked "no" to any shoulder problems.  Furthermore, it was not until December 2009 that the Veteran complained of right shoulder pain, 6 years after the 2003 strain.  

The Veteran submitted a January 2012 statement from fellow service member G.L., who asserts that the Veteran injured his shoulder after running in a PT session. 

VA treatment records from June 2013 to March 2014 show an assessment of chronic shoulder pain.  

The Veteran was afforded another VA examination in March 2014 for his left and right shoulders.  The Veteran reported that he injured his left shoulder while doing crab relays in service.  He also stated that in 1971 he had a "hard landing" on his right shoulder as he was performing training in an aircraft during service.  He denied current pain in either shoulder.  The diagnosis was degenerative AC joint disease of both the left and right shoulders.  After physical examination and reviewing the evidence of record, the VA examiner concluded that the Veteran's conditions are less likely as not related to the Veteran's active duty service, to include the April 1971 helicopter accident and 2003 PT injury.  The VA examiner reasoned that the Veteran's service treatment records following the 1971 accident reveal no right shoulder conditions.  Furthermore, the VA examiner noted that October 2003 treatment records show a sprain, whereas, the Veteran's current diagnosis is "degenerative findings."  The VA examiner found no current clinical evidence of a strain.  Moreover, the examiner held that the most likely etiology of the Veteran's current right shoulder condition is the natural aging process.  In regards to the left shoulder, the VA examiner reasoned that there is no evidence of left shoulder problems in treatment records following the PT exercises and that the etiology of the left shoulder condition is most likely the natural aging process. 

The Board finds that service connection on a direct basis is not warranted.  Although the medical evidence establishes that the Veteran has degenerative acromioclavicular joint disease of the right and left shoulders, there is no evidence to link these conditions to the Veteran's military service, including to the April 1971 helicopter accident and the October 2003 PT exercises.  The Veteran's service treatment records following the April 1971 accident do not show any complaints or treatment for shoulder pain.  Clinical evaluations conducted between May 1972 and March 1999 also reveal no abnormalities in the upper extremities.  In regards to the October 2003 incident, the Veteran's service treatment records indicate that he suffered a right shoulder strain.  However, the Veteran did not report any shoulder problems in is post-deployment health assessment.  Furthermore, August 2003 and May 2005 clinical evaluations do not reveal any abnormalities in the upper extremities. 

The Veteran's post-service treatment records also do not relate the Veteran's right and left shoulder conditions to service.  In particular, the January 2011 VA examiner found that the Veteran's right shoulder condition is less likely as not related to the October 2003 PT exercises.  He reasoned that the Veteran's post-deployment heath assessment marked "no" to any shoulder problems.  Furthermore, it was only until December 2009 that the Veteran was noted to having right shoulder pain, 6 years after the 2003 strain.  Likewise, the March 2014 VA examiner held that the Veteran's right and left shoulder conditions were less likely than not related to service because service treatment records show no complaints of shoulder pain following the April 1971 helicopter accident.  The VA examiner also noted there is no current evidence of a sprain as there was in October 2003 treatment records, and that both conditions are most likely the result of the natural aging process.  

The only other evidence in favor of a link between the Veteran's shoulder conditions and service is the Veteran's own assertions and the statement submitted by G.L., which the Board finds unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his or G.L's competence to opine that his shoulder conditions are related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran and G.L. do not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's right or left shoulder conditions manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the shoulder conditions manifested in service, or that the Veteran had shoulder problems during service or a continuity of symptoms after service. 

In light of the above discussion, the Board finds that the claims of entitlement to service connection for a right and left shoulder condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's service connection claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for left shoulder condition, to include degenerative acromioclavicular joint disease is denied. 

Entitlement to service connection for right shoulder condition, to include degenerative acromioclavicular joint disease is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


